Title: To Alexander Hamilton from Oliver Wolcott, Junior, 7 July 1800
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Washington July 7. 1800
Dear Sir (Private)

I have before me your favour of the 1st. instant. I have some knowledge of the circumstance referred to in Genl. Schuylers Letter. It is a fact that Mr. Shoemaker has either seen such a Letter from Mr. Jefferson as is described, or recd. such evidence that a Letter of the kind existed, as made a strong impression on his Mind. It has I know been proposed to make application to Mr. Smith’s son for the Letter, but I presume the idea has not been pursued. Mr. Rawle can I believe inform what Mr. Shoemaker can say.
I will readily furnish the Statement you desire from a firm conviction, that the affairs of this Govt. will not only be ruined, but that the disgrace will attach to the federal party, if they permit the reelection of Mr. Adams. I am however as yet unsettled and must previously arrange my papers and dispose of some urgent official business.
It is necessary to give a proper direction to the News Papers, which are at present filled with the most disgusting Nonsense. The cause of the federalists has declined, their system has been reversed, honest men have been calumniated and discredited, and no apology or explanation has been offered to the public. It will be extraordinary, if all these strange proceedings are permitted to be slurred over, by attributing them to State Necessity, the firmness of the President his independence of both Parties &ca. A few paragraphs exposing the folly of such publications, will produce an admirable effect; they will produce replies, which will gradually & very naturally lead to the public discussion, which has become inevitable.
I approve entirely of your writing to the President for an explanation of what he means by the frequent allusions to a British party or faction. Indeed any thing which decorum will permit, to render the present state of our affairs intelligible, is in my opinion proper.
Nothing is more disgusting to me, than the praise bestowed upon the Pr. for his wise & sincere pursuit of peace according to the example of Genl. Washington. A great number of public men, have heard the Pr. declare, that he did not believe that the Fr. Govt. was sincere in making what are called the overtures upon which the last mission was founded. Nay more the Pr. has declared that a Treaty was neither to be expected nor desired while Mr. Ellsworth & Mr. Davie were at Trenton last Autumn & after the instructions had recd. the Presidents sanction he said that the expulsion of the Envoys from France with circumstances of personal indignity, would be favourable to the Interests of the UStates. I shall ever believe that the last mission to France, was by the Pr. considered as a game of diplomacy & that it was his intention to gain popularity at home by appearing to be desirous of peace, while he exhibited his talents as a great Statesman, by outwitting the French in Negociation. The wisdom & cordiality of which Mr. Thomas speaks in his circular Letter, was in fact nothing but a sort of diplomatic skill, of which the President justly accuses his Secretaries of being unacquainted.
You may rely upon my cooperation in every reasonable measure for effecting the election of Genl. Pinckney. Mr. Carrol of this State is I believe right, but I wish you to write to him as soon as possible.
Adieu   I am truly yrs.

Oliv Wolcott.
A Hamilton Esq
